Citation Nr: 0509426	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for lumbosacral strain with degenerative joint 
disease, currently rated as 10 percent disabling.

2.  Entitlement to assignment of a higher initial disability 
rating for irritable bowel syndrome with diarrhea, currently 
rated as noncompensably (0 percent) disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1983 to December 
1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a Board videoconference hearing in 
January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran and his representative asserted at a January 2005 
Board videoconference hearing that his service-connected 
disabilities have increased in severity since his October 
2002 VA examinations.  In situations such as this, where a 
veteran asserts that the service-connected disabilities in 
question have undergone an increase in severity since the 
time of his last examinations, the recent VA examination 
reports are not considered to be adequate.  See VAOPGCPREC 
11-95 (April 7, 1995).  Therefore, a new VA examination 
addressing the nature and extent of the veteran's disorders 
is needed.  

The VA treatment records on file only cover the period up to 
April 2004.  The veteran's representative noted at the Board 
hearing that the veteran underwent treatment and testing for 
his irritable bowel syndrome disability after April 2004 and 
as recently as November 2004 at the VA medical center, and 
that the records of this treatment have not been associated 
with the veteran's claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA should 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(b-c) (2004).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all available 
relevant VA treatment records for the 
veteran from April 2004 to present.

2.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the extent and severity of 
his current service-connected lumbosacral 
strain with degenerative joint disease.  

The veteran's claims file should be made 
available to the examiner to review in 
connection with the examination, and the 
examiner should indicate in his report 
that the claims file was reviewed.  

The examiner should be asked to determine 
the extent and severity of the veteran's 
low back disability and report all 
examination findings to allow for 
evaluation under VA's diagnostic 
criteria.  

All medically appropriate diagnostic 
tests, to include X-rays if deemed 
appropriate by the examiner, should be 
conducted, and a detailed rationale for 
all opinions expressed should be 
provided.

The examiner should perform full range of 
motion studies of the low back and 
comment on the functional limitations of 
the service-connected low back disability 
caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  To the extent possible, 
any additional functional limitation 
should be expressed as additional 
limitation of motion of the low back.  

3.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the extent and severity of 
his irritable bowel syndrome.  The 
veteran's claims file should be made 
available to the examiner to review in 
connection with the examination, and the 
examiner should indicate in his report 
that the claims file was reviewed.  

The examiner should be asked to determine 
the extent and severity of the veteran's 
irritable bowel syndrome disability and 
report all examination findings to allow 
for evaluation under VA's diagnostic 
criteria.  Any medically appropriate 
diagnostic tests should be conducted and 
a detailed rationale for all opinions 
expressed should be provided.

The examiner should provide findings as 
to the nature, severity, and frequency of 
any gastrointestinal symptoms, such as 
diarrhea, constipation, abdominal 
distress, abdominal cramps, gaseous 
distension or other gas symptoms, etc.

4.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issues of entitlement to 
higher initial ratings for lumbosacral 
strain with degenerative joint disease, 
and irritable bowel syndrome with 
diarrhea, and determine if higher ratings 
are warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


